Mr. Justice Dever delivered the opinion of the court. 3. Municipal Court of Chicago, § 13*—what is power of to hear and determine set-off in fourth-class claim. Since the adoption .by the Municipal Court of Rule 14, making the pleadings in first-class claims filed under the Municipal Court Act practically the same as those in fourth-class claims, that court has the power to hear and determine in a fourth-class claim filed under that act a set-off coming within the first class of claims. 4. Judgment, § 286*—when evidence sufficient to show negligence of attorneys in not being present at trial. In proceedings to vacate a judgment, evidence held sufficient to show that the plaintiffs’ attorneys had not exercised due care and diligence to be present at the time of trial of the action when judgment for the defendant upon his set-off was entered in their absence. 5. Trial, § 2*—what constitutes notice to attorneys of time of trial of case.' Where a case was published in the trial call of the court by its correct number but wrong title, held that there was sufficient notice to the parties’ attorneys. 6. Trial, § 36*—when presumed that all parties are present in court during time of trial. The law presumes in the absence of fraud, accident or mutual mistake that all parties interested in a cause were present in court during the course of the trial of the cause. 7. Judgment, § 286*—when refusal to vacate is proper. Where a judgment was entered on the regular trial call of the court in favor of one of the parties to the action and against the other, in the other’s absence, and without his being represented by reason of lack of due care and diligence on the part of his attorneys, and without any fraud, accident or mistake, and such other party took no action to secure a vacation of such judgment until three or four months later, held that the court properly refused to vacate such judgment. Holdom, J., dissenting.